Exhibit 10.23

DIVX, INC.

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

(2006 EQUITY INCENTIVE PLAN)

DivX, Inc. (the “Company”), pursuant to Section 6(b) of the Company’s 2006
Equity Incentive Plan (the “Plan”), hereby awards to Participant a Restricted
Stock Unit Award covering the number of restricted stock units (the “RSUs”) set
forth below (the “Award”). This Award shall be evidenced by a Restricted Stock
Unit Award Agreement (the “Agreement”). This Award is subject to all of the
terms and conditions as set forth herein and in the applicable Agreement and the
Plan, each of which are attached hereto and incorporated herein in their
entirety.

 

        Participant:              Date of Grant:              Number of RSUs:   
          Payment for Common Stock:             

 

Vesting Schedule:

    

Delivery Schedule: Delivery of one share of Common Stock for each RSU which
vests shall occur on the applicable vesting date, provided that delivery may be
delayed as provided in Section 3 of the Agreement.

Special Tax Withholding Right: In order to satisfy the Company’s withholding
obligations described in Section 10 of the Agreement arising from the vesting of
your RSUs on each vesting date, you may elect, by notifying the Company in
writing no later than seven (7) calendar days before each vesting date, either
that (i) the Company should withhold, from shares of Common Stock otherwise
issuable upon vesting of the Award, a number of those shares with an aggregate
Fair Market Value (measured as of the delivery date) equal to the amount of the
applicable withholding taxes described in Section 10 of the Agreement, or
(ii) you shall make adequate provision in cash for any sums required to satisfy
such withholding obligations arising from the vesting of your RSUs on such
vesting date. In the event no such written election is received by the Company
then the Company will satisfy the withholding obligation by withholding shares
of Common Stock as described in (i) above.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement and the Plan.
Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the award of the RSUs and the underlying
Common Stock and supersede all prior oral and written agreements on that subject
with the exception of (i) Stock Awards previously granted and delivered to
Participant under the Plan, and (ii) the following agreements only:

 

        OTHER AGREEMENTS:                  

 

 

DIVX, INC.     PARTICIPANT By:                 Signature       Signature Title:
        Date:     Date:          

ATTACHMENTS: Restricted Stock Unit Award Agreement and 2006 Equity Incentive
Plan

 



--------------------------------------------------------------------------------

DIVX, INC.

2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Award Agreement (“Agreement”), DivX, Inc. (the “Company”)
has awarded you a Restricted Stock Unit Award pursuant to the Company’s 2006
Equity Incentive Plan (the “Plan”) for the number of restricted stock units
(“RSUs”) as indicated in the Grant Notice (collectively, the “Award”). Defined
terms not explicitly defined in this Agreement but defined in the Plan shall
have the same definitions as in the Plan. Subject to adjustment and the terms
and conditions as provided herein and in the Plan, each RSU shall represent the
right to receive one (1) share of Common Stock.

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

1.    NUMBER OF RSUS AND SHARES OF COMMON STOCK.

(a)    The number of RSUs subject to your Award and the number of shares of
Common Stock deliverable with respect to such RSUs may be adjusted from time to
time for Capitalization Adjustments as described in Section 9(a) of the Plan.
You shall receive no benefit or adjustment to your Award with respect to any
cash dividend or other distribution that does not result from a Capitalization
Adjustment as described in Section 9(a) of the Plan; provided, however, that
this sentence shall not apply with respect to any shares of Common Stock that
are delivered to you in connection with your Award after such shares have been
delivered to you.

(b)    Any additional RSUs, shares of Common Stock, cash or other property that
becomes subject to the Award pursuant to this Section 1 shall be subject, in a
manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other RSUs and Common Stock covered by your Award.

(c)    Notwithstanding the provisions of this Section 1, no fractional RSUs or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 1. The Board shall, in its discretion, determine an equivalent benefit
for any fractional RSUs or fractional shares that might be created by the
adjustments referred to in this Section 1.

2.    VESTING. The RSUs shall vest, if at all, as provided in the Vesting
Schedule set forth in your Grant Notice, provided, however, that vesting shall
accelerate to the extent provided in the Company’s Change in Control Severance
Benefit Plan, and provided, further that, except as provided otherwise in the
Company’s Change in Control Severance Benefit Plan, vesting shall cease upon the
termination of your Continuous Service.

3.    DELIVERY OF SHARES OF COMMON STOCK. Subject to the provisions of this
Award Agreement and the Plan, in the event one or more RSUs vests, the Company
shall deliver to you one (1) share of Common Stock for each RSU that vests on
the applicable vesting date. However, if a scheduled delivery date falls on a
date that is not a business day, such delivery date shall instead fall on the
next following business day.

 



--------------------------------------------------------------------------------

4.    PAYMENT BY YOU. This Award was granted in consideration of your services
for the Company. Subject to Section 10 below, except as otherwise provided in
the Grant Notice, you will not be required to make any payment to the Company
(other than your past and future services for the Company) with respect to your
receipt of the Award, vesting of the RSUs, or the delivery of the shares of
Common Stock underlying the RSUs.

5.    SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under
your Award unless either (i) the shares of Common Stock are then registered
under the Securities Act, or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. Your
Award must also comply with other applicable laws and regulations governing the
Award, and you shall not receive such Common Stock if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.

6.    RESTRICTIVE LEGENDS. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.

7.    TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of the shares in respect of your Award. For example, you may not use shares that
may be issued in respect of your RSUs as security for a loan, nor may you
transfer, pledge, sell or otherwise dispose of such shares. This restriction on
transfer will lapse upon delivery to you of shares in respect of your vested
RSUs. Your Award is not transferable, except by will or by the laws of descent
and distribution. Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to receive
any distribution of Common Stock to which you were entitled at the time of your
death pursuant to this Agreement.

8.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.

9.    UNSECURED OBLIGATION. Your Award is unfunded, and even as to any RSUs that
vest, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue Common Stock pursuant to this
Agreement. You shall not have voting or any other rights as a stockholder of the
Company with respect to the Common Stock acquired pursuant to this Agreement
until such Common Stock is issued to you pursuant to Section 3 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company with respect to the Common Stock so issued. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between you and the Company or any other person.

 



--------------------------------------------------------------------------------

10.    WITHHOLDING OBLIGATIONS.

(a)    On or before the time you receive a distribution of Common Stock pursuant
to your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Common Stock issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with your Award (the
“Withholding Taxes”). If specified in your Grant Notice and no later than the
time limit prescribed therein, you may direct the Company to withhold shares of
Common Stock with a Fair Market Value (measured as of the date shares of Common
Stock are delivered pursuant to Section 3) equal to the amount of such
Withholding Taxes; provided, however, that if no such election is made then the
Company shall withhold shares of Common Stock; and provided, further, that the
number of such shares of Common Stock so withheld shall not exceed the amount
necessary to satisfy the Company’s required tax withholding obligations using
the minimum statutory withholding rates for federal, state, local and foreign
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income.

(b)    Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.

(c)    In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

11.    NOTICES. Any notices required to be given or delivered to the Company
under the terms of this Award shall be in writing and addressed to the Company
at its principal corporate offices. Any notice required to be given or delivered
to you shall be in writing and addressed to your address as on file with the
Company at the time notice is given. All notices shall be deemed effective upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

12.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

13.    AMENDMENT. This Agreement may be amended only by a writing executed by
the Company and you which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the



--------------------------------------------------------------------------------

foregoing, the Company reserves the right to change, by written notice to you,
the provisions of this Agreement in any way it may deem necessary or advisable
to carry out the purpose of the grant as a result of any change in applicable
laws or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award that has not been delivered to you in Common Stock
pursuant to Section 3.

14.    MISCELLANEOUS.

(a)    The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

(d)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

15.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control; provided, however, that
Section 3 of this Agreement shall govern the timing of any distribution of
Common Stock under your Award. The Company shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board shall be final and binding upon you, the
Company, and all other interested persons. No member of the Board shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.

16.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.

 



--------------------------------------------------------------------------------

17.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

18.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

19.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s window
period policy and insider trading compliance policy, in effect from time to
time.

* * * * *

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and you upon the signing by you of the Restricted Stock Unit Grant
Notice to which it is attached.